1

2

3

4

5                                UNITED STATES DISTRICT COURT
6                              EASTERN DISTRICT OF CALIFORNIA
7
     LOUIS A. ALARCON,                       1:17-cv-01632-AWI-JDP
8
                                             ORDER ADOPTING FINDINGS AND
9                 Plaintiff,                 RECOMMENDATIONS, ORDER
                                             DISMISSING CASE WITHOUT
10         vs.                               PREJUDICE, and ORDER DENYING
                                             PENDING MOTIONS AS MOOT
11   C. XOYOUDOM, et al.,
                                             (Doc. Nos. 23, 27, 41, 44, and 45)
12               Defendants.
13

14
            Louis A. Alarcon (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
15
     with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United
16
     States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
17
            On September 30, 2019, the Magistrate Judge entered findings and recommendations,
18
     recommending that this case be dismissed, without prejudice, based on Plaintiff’s own motion to
19
     dismiss the case. (ECF Nos. 44 and 45.) Neither party filed objections.
20
            In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
21
     court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
22
     court finds the findings and recommendations to be supported by the record and proper analysis.
23
     Additionally, there are several motions that remain pending, a motion for extension of the
24
     discovery deadline (Doc. No. 23), a motion to compel interrogatory responses (Doc. No. 27), and
25
     a motion to compel document production (Doc. No. 41). With the dismissal of this case pursuant
26
     to Rule 41, these pending motions will all be denied as moot.
27

28


                                                    1
1             Accordingly, THE COURT HEREBY ORDERS that:
2             1.    The findings and recommendations entered by the Magistrate Judge on September
3                   30, 2019 (Doc. No. 45) are ADOPTED IN FULL;
4             2.    Plaintiff’s motion to dismiss (Doc. No. 44) is GRANTED and this case is
5                   DISMISSED without prejudice;
6             3.    Document Numbers 23, 27, and 41 are DENIED as moot; and
7             4.    The Clerk is directed to close this case.
8
     IT IS SO ORDERED.
9

10   Dated:    February 20, 2020
                                                  SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
